PER CURIAM.
The appellant, Edward Zyburo, challenges the judgments and sentences imposed upon him by the trial court after he was found guilty by a jury of two counts of aggravated assault. We affirm the convictions but strike a portion of a condition of community control.
That portion of condition (10) of the order of community control which requires appellant to pay for testing for drugs, alcohol, or controlled substances is stricken because it is a special condition and it was not announced by the trial court at the sentencing hearing. See Boyd v. State, 688 So.2d 959 (Fla. 2d DCA 1997). We affirm the judgments and sentences in all other respects.
Affirmed as modified.
BLUE, A.C.J., FULMER, J., and MALONEY, DENNIS P., Associate Judge, concur.